LAWRENCE MARK STERN, Attorney At Law
100 Hudson Street, #6A, New York, New York 10013
212-925-6863 fax 212-925-6850 lmstern@verizon.net

 

jferrere

January 21, 2020

 

Hon. Paul A. Crotty

United States District Court pelthul ” agate
Southern District of New York

500 Pearl Street Re: US v. Kosic (Nunez) spultutee
New York, NY 10007 18 Cr. 30 PAC

Dear Judge Crotty, Pluk MCtMy

I have been assigned by the Second Circuit to represent
Michael Nunez in his appeal to that Court from the judgment of
conviction against him for narcotics conspiracy. Pursuant to the
representation, I must review the Presentence Report prepared by the
Probation Department in advance of his sentencing. I have attempted,
to no avail, to obtain it from defense counsel who represented the
defendant in the District Court. I believe that the Probation
Department will not release the Report to me without the Court’s
order. If Your Honor will so order, I believe that your endorsement to
that effect on this letter should suffice for the Department to produce

the Report to me.

Thank you for your attention.

Respectfully,

 

S/Lawrence Mark Stern

SRR WE SU ACE Poe ray : ft
esiepegd aot WV pede EAT y wd
a ae :

LAWRENCE MARK STERN

 
